DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 12/28/2020.
Claims 1-20 are pending.

Response to Amendment
Applicant has amended independent claims 1, 13 and dependent claims 2, 14 to include new/old limitations in a form not previously presented necessitating new search and considerations.  
Claim Objections

Claim 1 objected to because of the following informalities: 
-- configu.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):




Claims 1-20 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 recites dummy virtual machine is configured forward incoming traffic from the virtual machine at the target site and to forward outgoing network traffic from the source site to the virtual machine at the target site”. It is unclear if there is outgoing traffic from the source cite after migration (i.e. once the migrated virtual machine has been replaced with the dummy virtual machine, as such there is no traffic generated from the source VM since virtual machine has already been migrated from the source site) or the outgoing traffic from the source cite from other virtual machines executing on the source cite and were communicating with external network through the migrated virtual machine.

Claim 13 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dornemann et al. (US Publication No. 2019/0138342 A1, hereafter Dornemann) in view of Tene et al. (US Patent No. 8,572,605 B1, hereafter Tene) and further in view of Sabin (US Pub. No. 2018/0139239 A1).
Dornemann and Tene were cited in the last office action.

Highlighted claim elements are missing from the respective cited prior arts.


As per claim 1, Dornemann teaches the invention substantially as claimed including a method for performing a disaster recovery testing operation ([0015] disaster recovery platform, tested, verification scenario), the method comprising: 
migrating a virtual machine at a source site to a subnet at a target site (fig 2A VM host source 202-1 VM host destination 202-D private cloud i.e. subnet [0006] live sync, destination VM, update destination VM, source VM, replicate large number of virtual machines); 
([0334] powers off source VMs, runs live sync to update the VMs in the destination [0349] source client VM is reactivated/powered up - equivalent to replacing migrated virtual machine with another virtual machine at the source site); 
establishing a connection between the virtual machine at the target site and the dummy virtual machine at the source site, wherein the dummy virtual machine is configured forward incoming network traffic from the virtual machine at the target site and to forward outgoing network traffic from the source site to the virtual machine at the target site; and

performing the disaster recovery testing operation on the virtual machine at the target site to determine whether the virtual machine can be recovered at the target site (fig 5 failover or Test validation at destination 505 test at destination while source continues production 510 [0015] test, verifying, warm standby state is healthy and ready to take over, live synched, pass, health checks [0321] test, destination subsystem, live-synched data fig 6 606 608 fig 10 1008 [0354]).

Dornemann doesn’t specifically teach replacing with a dummy virtual machine and establishing a connection between the virtual machine at the target site and the dummy virtual machine at the source site, wherein the dummy virtual machine is configured forward incoming network traffic from the virtual machine at the target site and to forward outgoing network traffic from the source site to the virtual machine at the target site.

col 1 lines 24-26 shell VM, proxy) and establishing a connection between the virtual machine at the target site (fig 1B core VM 158 col 2 lines 54-67 core VM, reside, any number of physical hosts, same or separate) and the dummy virtual machine at the source site (fig 1B shell VM 152 col 2 lines 54-67 shell VM, reside, any number of physical hosts, same or separate), wherein the dummy virtual machine is configured forward incoming network traffic from the virtual machine at the target site (col 1 lines 20-35 shell VM, performs interactions, external environments, proxy, passed from external application to through Shell VM to the core VM col 2 lines 24-35 Shell VM 152-shell VM 154 communicate over 164 and shell VM 154 and core VM 158 communicate over path 166 TCP/IP connections fig 1B 152-154-158) and to forward outgoing network traffic from the source site to the virtual machine at the target site (col 1 lines 20-35 shell VM, performs interactions, external environments, proxy, passed from external application to through Shell VM to the core fig 1A 104-108-112 VM col 2 lines 24-35 Shell VM 152-shell VM 154 communicate over 164 and shell VM 154 and core VM 158 communicate over path 166, TCP/IP connections fig 1B 152-154-158).


It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Dorneman with the teachings of Tene of shell virtual machine acting as proxy for core VM and interacting/communicating with other core/shell VM residing on different host using TCP/IP connection to improve efficiency and allow dummy virtual machine and establishing a connection between the virtual machine at the target site and the dummy virtual machine at the source site, wherein the dummy virtual machine is configured 

Dornemann and Tene, in combination, don’t specifically teach replacing with a dummy (although proxy virtual machine taught by Tene is equivalent to dummy virtual machine).

Sabin, however, teaches replacing with a dummy virtual machine ([0036] fake VM, used, important system, migrated, secure locations, target VMs/cloud environment; fig 2 240).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Dornemann and Tene with the teachings of Sabin of using fake VM and migrating target VM to improve efficiency and allow substituting the migrated virtual machine with the dummy virtual machine to the method of Dornemann and Tene as in the instant invention. The combination of analogous prior arts (Dornemann [0005] Tene fig 1A-B Sabin [0009]) would have been obvious because applying known method of creating fake VM while migrating target VM taught by Sabin with the method of migration of VM taught by Dornemann and Tene to yield result of replacing migrated VM with dummy VM on source site with reasonable expectation of success and improved efficiency (Dornemann [0024] Tene 1:30-40 Sabin [0007]).

	 
As per claim 2, Dronemann teaches creating the subnet at the target site before migrating the virtual machine to the subnet ([0334] destination site, appropriate network connections, fig 2A private cloud [0296] local private network - equivalent to creating a subnet).  

As per claim 3, Dronemann teaches converting the virtual machine that has been migrated to operate in a computing environment of the target site ([0288] destination side, source configuration information, convert it into suitable configuration parameters for the destination virtualized platform that will host the destination VMs).

As per claim 4, Dronemann teaches performing a backup of the virtual machine at the source site (fig 6 perform full backup of source data 602) and transmitting the backup to the target site (fig 6 perform full backup copy to destination 604).

As per claim 5, Tene teaches configuring the dummy virtual machine to function as a replicator (col 1 lines 20-35 shell VM, performs interactions, external environments, proxy, passed from external application to through Shell VM to the core fig 1A 104-108-112).  
Sabin teaches remaining claim elements of dummy virtual machine ([0036] fake VM, used, important system, migrated, secure locations, target VMs/cloud environment; fig 2 240)


As per claim 6, Dronemann teaches wherein the dummy virtual machine forwards communications from the source site to the virtual machine at the target site (fig 2B VMs 111 source 202-1 destination 202-D VMs 111-D [0296] components, logically interconnected and in communication with each other via communication pathway) and forwards communications from the virtual machine at the target site to the source site (fig 2B VMs 111 source 202-1 destination 202-D VMs 111-D [0296] components, logically interconnected and in communication with each other via communication pathway).
Sabin teaches remaining claim elements of dummy virtual machine ([0036] fake VM, used, important system, migrated, secure locations, target VMs/cloud environment; fig 2 240).


As per claim 7, Dronemann teaches the source site includes additional virtual machines that are not migrated and that are part of the same application as the virtual machine that has been migrated to the target site (fig 2A VM host source 202-1 app server source 202-2 VM destination host 202-D [0006] destination VM, update destination VM).  

As per claim 8, Dronemann teaches wherein the connection comprises a virtual private network ([0081] client computing device and other components in the system, connected, electronic communication pathway, virtual private network VPN).  

As per claim 9, Dronemann teaches migrating multiple virtual machines ([0006] replicate large number of virtual machines) and replacing each of the multiple virtual machines with a corresponding dummy virtual machine ([0334] powers off source VMs [0349] source client VM is reactivated/powered up - equivalent to replacing migrated virtual machine with another virtual machine at the source site).

Sabin, however, teaches replacing with a dummy virtual machine ([0036] fake VM, used, important system, migrated, secure locations, target VMs/cloud environment; fig 2 240).
As per claim 10, Dornemann teaches ending the disaster recovery testing operation ([0015] disaster recovery platform, tested, test pass) by shutting down the virtual machine that has been migrated and the dummy virtual machine ([0015] destination VM deactivated fig 9 power down destination VM 910 [0334] powers off source VMs) and restarting the virtual machine at the source site from the backup (fig 9 power up source VM 912 fig 5 reverse synchronization back to source 508).
Sabin teaches remaining claim elements of dummy virtual machine ([0036] fake VM, used, important system, migrated, secure locations, target VMs/cloud environment; fig 2 240).
As per claim 11, Dornemann teaches synchronizing the virtual machine that has been restarted with any changes that occurred at the target site (fig 9 restore full backup copy to source primary storage and configure access by source VM 908, power up using restored data 912 fig 5 reverse synchronization back to source 508 ).  

As per claim 12, Dornemann teaches performing an automated disaster recovery or failover operation after the virtual machines are tested ([0017] automatically detects problems at the source and activates the failover/disaster recovery, failover operations are initiated [0015] disaster recovery platform, testes, verification scenario).

 
Claim 13 recites a non-transitory computer readable medium comprising computer executable instructions that, when executed, perform a method for performing a disaster recovery testing operation, the method comprising limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
 
Claim 14 recites non-transitory computer readable similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 15 recites non-transitory computer readable similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 16 recites non-transitory computer readable similar to those of claims 4 and 5 in combination. Therefore, it is rejected for the same rational.
Claim 17 recites non-transitory computer readable similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 18 recites non-transitory computer readable similar to those of claim 7. Therefore, it is rejected for the same rational.
Claim 19 recites non-transitory computer readable similar to those of claim 10. Therefore, it is rejected for the same rational.
Claim 20 recites non-transitory computer readable similar to those of claim 11. Therefore, it is rejected for the same rational.


Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to Arguments

The previous objections to the specification have been withdrawn.
The previous objections to drawings have been withdrawn.
The previous objections under 35 USC 112 (b) have been withdrawn.
Applicant's arguments filed on 12/28/2020 have been fully considered but they are not persuasive. In Applicant’s response filed on 12/28/2020, Applicant argues the following:

There is no disclosure or suggestion of, as recites in claim 1: replacing the virtual machine that has been migrated with a dummy virtual machine at the source site.
Dornemann fails to disclose or suggest, as acknowledged in the office action: replacing the virtual machine that has been migrated with a dummy virtual machine at the source site; establishing a connection between the virtual machine at the target site and the dummy virtual machine at the source site, wherein the dummy virtual machine is configured forward incoming network traffic from the virtual machine at the target site and to forward outgoing network traffic from the source site to the virtual machine at the target site.
Tene doesn’t remedy this deficiency at least because it makes no sense to use a dummy virtual machine in the context of an actual failover because, as taught by Dornemann, the source is unavailable See[334] during a failover. 
Further, even if Tene provides a stitched connection, there is no disclosure that one of the virtual machine is a dummy virtual machine that operates to forward communications to/from the migrated virtual machine.
Balachandran [0044] discloses the concept of migrating a linked clone tree structure using a dummy virtual machine. There is no disclosure of forwarding communications, by the dummy virtual machine, both from the virtual machines at the source site to the migrated virtual machine at the target site and from the migrated virtual machine to the virtual machines at the source site.

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point i.)  Examiner respectfully disagree. However, only for the sake of moving prosecution forward and without acquiescing to any characterization of cited art by the Applicant, Examiner has cited Sabin and therefore argument is moot in view of new grounds of rejections.
With respect to point ii.) Tene and Sabin, in combination, and not Drone has been cited to read on the rejected claim elements of replacing the virtual machine that has been migrated with a dummy virtual machine at the source site; establishing a connection between the virtual machine at the target site and the dummy virtual machine at the source site, wherein the dummy virtual machine is configured forward incoming network traffic from the virtual machine at the target site and to forward outgoing network traffic from the source site to the virtual machine at the target site.
With respect to point iii.) Examiner respectfully points out that Dronemann is directed to testing the platform for different scenario of disaster recovery and may activate destination VM in test mode without affecting the sources ([0015]). There may also be scenario where the source site is either powered down or unavailable ([0313] [0334]). However, in some scenario where source and destination site both are active and being synched/incremental backup or performing other validations (fig 4 402 404 406). While turning off the source VM is one of the possible multiple test scenario, it is neither binding nor essential requirements for testing/running the system. In addition, Sabin particularly teaches running fake VM while target VM is being migrated.
With respect point iv). Tene teaches Shell VM that forwards communication from/out of the core Vm and the shell and core VM may reside on different physical devices (fig 1A, 1B). Argument is now moot in view other portions of the cited art.
With respect to point v.) Argument is moot in view of new grounds of rejections.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

LIANG B Y et al. (US 20170060628 A1) teaches method of migrating virtualized computing instance between source and destination computing systems, involves transferring migration data including virtualized computing instance between first and second mobility agents over network.
EKBOTE; Siddharth et al. (US 20190129738 A1) teaches virtual computing instance transfer path selection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195